Exhibit 10.1

W&T OFFSHORE, INC.
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

Executive Annual Incentive Award Agreement

For Fiscal Year 2017

This potential Annual Incentive Award (the “Award”) is granted on March 30, 2017
(the “Award Date”), by W&T Offshore, Inc., a Texas corporation (the “Company”)
to the executive whose name appears in the footer below (“Awardee” or “you”).

WHEREAS, the Company in order to induce you to enter into and to continue to
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this Award; and

WHEREAS, this Award is granted to you pursuant to the W&T Offshore, Inc. Amended
and Restated Incentive Compensation Plan, as may be amended from time to time
(the “Plan”), and the following terms and conditions of this agreement (the
“Agreement”) for the Company’s 2017 fiscal year.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the Award is hereby
granted on the following terms and conditions:

1.Terms and Conditions.  The Award is subject to all the terms and conditions of
the Plan.  All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan.  If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings stated below.

(a)“Base Salary” means the base salary you received as an employee during the
Performance Period, (i) including any amounts deferred pursuant to an election
under any 401(k) plan, pre-tax premium plan, deferred compensation plan, or
flexible spending account sponsored by the Company or any Subsidiary, and any
overtime paid to you as an offshore employee required by your standard work
schedule, but (ii)  excluding any incentive compensation, employee benefit, or
other benefit paid or provided under any incentive, bonus or employee benefit
plan sponsored by the Company or any Subsidiary, all overtime paid other than as
specified in (i) above and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, sign on bonus, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

(b)“Disability” means your permanent disability as defined in your Individual
Agreement.  In the event that there is no existing written Individual Agreement
between you and the Company or if any such agreement does not define Disability,
the term “Disability” shall mean: (i) a physical or mental impairment of
sufficient severity that, in the opinion of the

  

Executive (2017):

--------------------------------------------------------------------------------

 

Company, (A) you are unable to continue performing the duties assigned to you
prior to such impairment or (B) your condition entitles you to disability
benefits under any insurance or employee benefit plan of the Company or its
Subsidiaries, and (ii) the impairment or condition is cited by the Company as
the reason for your termination; provided, however, that in all cases, the term
Disability shall be applied and interpreted in compliance with section 409A of
the Code and the regulations thereunder.

(c)“Individual Agreement” means any employment or severance agreement, if any,
between you and the Company or any Subsidiary.

(d)“Performance Goals” means the performance criteria established by the
Committee pursuant to Section 8 of the Plan and set forth in Appendix A attached
hereto.

(e)“Performance Period” means the Company’s complete fiscal year ending December
31, 2017.

(f)“Total Performance Score” means the aggregate number of points you are
assigned as a result of the Committee’s review, analysis and certification of
the achievement of the applicable Performance Goals set forth in Appendix A
attached hereto for the Performance Period.  

3.Effect of Award Agreement.   This Award subject to all of the terms and
conditions of the Agreement and the Plan; all decisions or interpretations of
the Agreement and the Plan by the Committee are binding, conclusive and final.

4.Target Award.  You are hereby awarded a target Award of ___% of your Base
Salary (referred to herein as your “Target Award”) subject to the terms and
conditions set forth in the Plan and this Agreement.  Subject to Sections 5 and
8 below, your Total Performance Score will determine whether you may receive an
Award less than, equal to, or greater than your Target Award.

5.Maximum Performance Levels.  The maximum Total Performance Score you may be
assigned shall not exceed 200, nor may the payout of your Award exceed 200% of
your Target Award amount.    

6.Award Calculation.  Your Award will be calculated as follows:

(a)Based on your Total Performance Score, the payout amount of your Award will
be determined using the chart below:



2

Executive (2017):  

--------------------------------------------------------------------------------

 

Total Performance Score

Percentage of Target Award
Paid to You

200

200%

100

100%

50

50%

0

0%

(b)General Terms.  

(i)Payout multiples between the numbers 0 and 200 on the chart in Section 6(a)
above will be calculated using straight-line interpolation.

(ii)Any Award that is earned will be paid in cash as soon as practicable after
the Committee has certified the applicable Performance Goals were achieved for
the Performance Period, but in no event later than the seventy-fifth (75th) day
following the date the Performance Period ends.  However, notwithstanding
anything within this Agreement to the contrary, the Company will not pay any
such cash payment unless and until the following financial condition is achieved
on or before December 31, 2019:  Adjusted EBITDA less Interest Expense Incurred,
as reported by the Company in its announced Earnings Release with respect to the
end of any fiscal quarter plus the three preceding fiscal quarters, exceeds $200
million.   In such case the cash payment will be made within 30 days following
the achievement of this financial condition, but subject to all the terms of
this Agreement, including but not limited to Sections 7(b) and 8; provided that
the Committee in its sole discretion retains the right to pay any Award
otherwise earned regardless of whether such financial condition is achieved.

(iii)You must be employed prior to September 30 within the Performance Period in
order to be eligible to participate in the Plan for the Performance Period.

7.Effect of Termination of Employment.  Notwithstanding any provisions to the
contrary below in the remainder of this Section 7, in the event of any
inconsistency between this Section 7 and any written Individual Agreement you
may have, the terms of such an Individual Agreement will control.   In the event
you do not have an Individual Agreement or your Individual Agreement does not
address the treatment of Annual Incentive Awards under the Plan, and your
employment is terminated at any time on or after the Award Date and before the
Award is paid, your Award will be treated as follows:

(a)Death or Disability.  If your termination of employment is a result of your
death or Disability, as determined by the Company in its sole and complete
discretion, you will receive a pro-rata Award, if an Award is payable for the
Performance Period,  based on the Base Salary you received during the
Performance Period (the “Pro-Rata Award”).  Subject to Section 6(b)(ii), you,
your beneficiaries, or your estate, as applicable, will be paid in cash as soon
as practicable after the Committee has certified the applicable Performance
Goals were achieved for the Performance Period, but in no event later than the
seventy-fifth (75th) day following the date the Performance Period ends;
provided, however, that you must have been employed with the

3

Executive (2017):  

--------------------------------------------------------------------------------

 

Company for a minimum of 90 days during the Performance Period in order to be
eligible for a Pro-Rata Award described in this Section 7(a).

(b)Terminations other than Death or Disability.  Unless your termination of
employment is a result of your death or Disability, you must be employed by the
Company or a Subsidiary on the date Awards are paid in order to be eligible to
receive payment of an Award.  You have no vested interest in the Award prior to
the Award actually being paid to you by the Company.  If your employment with
the Company or a Subsidiary terminates for any reason other than your death or
Disability, whether your termination is voluntary or involuntary, with or
without cause, you will not be eligible to receive payment of any Award for the
Performance Period.

8.Right of the Committee.  The Committee has the right to increase, reduce or
eliminate your Award for any reason regardless of the amount of your Total
Performance Score achieved.

9.Right of the Company and Subsidiaries to Terminate Services.  Nothing in this
Agreement confers upon you the right to continue in the employ of the Company or
any Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment at any time, with or without cause.

10.Withholding Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any such required tax
withholding, the Company shall withhold from the payment to be issued to you
under this Agreement the amount necessary to satisfy the Company’s obligation to
withhold taxes.  

11.Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12.No Liability for Good Faith Determinations.  The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Award granted hereunder.

13.Execution of Receipts and Releases.  Any payment of cash to you, or to your
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as the Company
shall determine.

14.Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

4

Executive (2017):  

--------------------------------------------------------------------------------

 

15.Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

16.Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

17.Nontransferability.  Neither this Agreement nor this Award subject to this
Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by your
creditors or your beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to this Agreement shall be exercisable
during your lifetime only by yourself or, if necessary, your guardian or legal
representative.

18.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

19.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

20.Amendment.  Subject to Section 8, the Committee may amend this Agreement at
any time; provided, however, that no such amendment may adversely affect your
rights under this Agreement without your consent, except to the extent such
amendment is reasonably determined by the Committee, in its sole discretion, to
be necessary to comply with applicable law or to prevent a detrimental
accounting impact. No amendment or addition to this Agreement shall be effective
unless in writing.

21.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22.Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law.  

23.Consent to Texas Jurisdiction and Venue.  You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement.  

5

Executive (2017):  

--------------------------------------------------------------------------------

 

In any dispute with the Company, you will not raise, and you hereby expressly
waive, any objection or defense to any such jurisdiction as an inconvenient
forum.

24. The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

25.Clawback.To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee,  this Award and amounts or shares paid or payable pursuant to or with
respect to this Award shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company or its affiliates, which
clawback policies or procedures may provide for forfeiture, repurchase and/or
recoupment of this Award and amounts or shares paid or payable pursuant to or
with respect to such Award.  Notwithstanding any provision of the Agreement to
the contrary, the Company reserves the right, without your consent or the
consent of any beneficiary of this Award, to adopt any such clawback policies
and procedures, including such policies and procedures applicable to this
Agreement with retroactive effect. By your acceptance of a cash payment pursuant
to this Agreement, you are will be bound by such clawback policies or procedures
and (2) you  may not seek indemnification or contribution from the Company for
any amounts clawed back.

Executed by the Company as of the Award Date.

W&T offshore, Inc.

 

/s/ Tracy W. Krohn

 

Tracy W. Krohn, CEO

 

 

 

6

Executive (2017):  

--------------------------------------------------------------------------------

Exhibit 10.1

Appendix A - For Annual Plan

Performance Goals

The Performance Goals for your 2017 Annual Incentive Award shall be comprised of
two equal portions: the “Business Criteria” and the “Company and Individual
Performance Criteria.”  The Business Criteria will comprise 65% of your
potential Award, and the Company and Individual Performance Criteria will
comprise the remaining 35% of your potential Award.  

Your Total Performance Score will be calculated using the criteria and the
scales below. The Committee shall review, analyze and certify the achievement of
each of the criterion below, either for the Company or yourself, as applicable,
and shall determine your Total Performance Score according to the aggregate
number of points you receive from each of the scales below.  

Part 1. Business Criteria

Target Criteria

Percentage of Weight Relative to your Total Potential Award

Points

Production Growth: equivalent production of 16.2 MMBoe for YE 2017, but taking
into account the effect of property sales, if applicable, as approved by the
Compensation Committee.

25%

0-50

Reserve Growth:   total proven reserves of 78 MMBoe at YE2017; but taking into
effect the effect of property sales year over year, if applicable, as approved
by the Compensation Committee.

15%

0-30

LOE & G&A:  2017 LOE and G&A per Boe of production equal to $15.00/Boe
(excluding hurricane expenses, insurance credits for such expenses and/or other
extraordinary event, as approved by the Compensation Committee)

25%

0-50

     Total

65%

130

The number of points you receive on each individual scale shall be determined as
follows, using a straight-line interpolation:

 

(a)

Production Growth – Year end Production for 2076; but taking into account the
effect of property sales, if applicable as approved by the Compensation
Committee. (Measurement rounded to nearest 1/10th decimal)

Performance Level

Points

Maximum:

greater than 20 MMBoe

50

Target: 16.2 MMBoe

25

Threshold: 15.4 MMBoe

12.5

Below Threshold

0

A-1

Executive (2017):  

 

--------------------------------------------------------------------------------

 

 

 

(b)

Reserve Growth – total proven reserves at YE 2017 (MMBoe); and taking into
consideration the effect of property sales year over year, if applicable as
approved by the Compensation Committee.  (Measurement rounded to the nearest
1/10th decimal)

Performance Level

Points

Maximum:  85 MMBoe or greater

30

Target:   78 MMBoe

15

Threshold:  75 MMBoe

7.5

Below Threshold

0

 

 

(c)

Combined LOE & G&A:  At YE2017, the combined LOE and G&A per Boe (both
measurements excluding hurricane expenses, insurance credits for such expenses
and/or other extraordinary event, as approved by the Compensation Committee).

(Measurement rounded to the nearest cent)

Performance Level

Points

Maximum:  Combined LOE and G&A per Boe of production is $13.00 or less/Boe

50

Target:  Combined LOE and G&A per Boe of production is $15.00/Boe

25

Threshold:  Combined LOE and G&A per Boe of production is $16.00/Boe  

12.5

Below Threshold

0

 

Part 2. Company and Individual Performance Criteria

Target  Criteria

Percentage of Weight Relative to your Total Potential Award

Points

Overall Company Performance Conditions

 

 

2017 Adjusted EBITDA Margin Percentage of  50%

20%

0-40

 

 

 

Individual Performance Conditions

 

 

Individual Performance as assessed by management for year 2017

15%

0-30

 

 

 

A-2

Executive (2017):  

 

--------------------------------------------------------------------------------

 

Total for Overall Company Performance    

Conditions and Individual Performance Conditions Combined

35%

70

The number of points you receive on each individual scale shall be determined as
follows, on straight-line interpolation:

 

(a)

Adjusted EBITDA Margin Percentage at YE 2017:  

(Measurement rounded to nearest full percentage point)

Performance Level

Points

Maximum: 62% or greater

40

Target: 50%

20

Threshold: 48%

10

Below Threshold

0

 

 

(b)

Individual Performance in 2017, assessed by management

(Measurement rounded to nearest 1/10th decimal)

Performance Level

Points

Maximum – Far Exceeded Expectations

30

Target – Exceeded Expectations

15

Threshold – Met expectations

7.5

Below Threshold

0

 

 

 

A-3

Executive (2017):  

 